Citation Nr: 1328555	
Decision Date: 09/06/13    Archive Date: 09/16/13

DOCKET NO.  05-07 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUES

1.  Entitlement to an increased rating for a gunshot wound 
of the right arm, rated as 30 percent disabling, for the 
purpose of accrued benefits. 

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to the Veteran's 
service-connected disability, for the purpose of accrued 
benefits. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served as a recognized guerilla from October 
1942 to January 1944 and February 1944 to November 1945.  
The Veteran died in February 2004, and the appellant is the 
Veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines. 

By way of background, the Veteran appealed an October 2002 
rating decision of the RO, which denied an increased rating 
for a gunshot wound of the right arm; SMC  based on aid and 
attendance or housebound status; and TDIU.  At the time of 
his death, the Board had not issued a decision on the 
appeal.  The Board issued a decision in April 2004, after 
the Veteran's death.  That decision was vacated by a May 
2007 decision. 

In an August 2004 rating decision, the RO, in pertinent 
part, denied an increased rating for a gunshot wound of the 
right arm; SMC based on the need for aid and attendance or 
being housebound; and TDIU, all for the purpose of accrued 
benefits. 

In May 2007, the Board, in pertinent part, denied the 
disabilities on appeal for the purpose of accrued benefits.  
The Veteran appealed this decision to the United States 
Court of Appeals for Veterans Claims (the Court) which, in 
February 2009, vacated the Board decision in part and 
remanded the issues on appeal for further consideration. 

In a November 2010 decision, the Board denied the claim of 
SMC based on the need for aid and attendance or being 
housebound, for the purpose of accrued benefits, and 
remanded the issues of increased rating for a gunshot wound 
of the right arm and TDIU, both for the purpose of accrued 
benefits. 

The adjudication of an accrued benefits claim is limited to 
the evidence physically or constructively of record at the 
time of the Veteran's death.  38 C.F.R. § 3.1000(a); see 
also Ralston v. West, 13 Vet. App. 108, 113 (1999); Hayes v. 
Brown, 4 Vet. App. 353, 360-61 (1993).  Thus, although the 
Board remanded for further opinion in November 2010, in 
light of 38 C.F.R. § 3.1000(a), none of the medical evidence 
not physically or constructively of record at the time of 
the Veteran's death in February 2004 may be considered in 
this disposition of this appeal.


FINDINGS OF FACT

1.  The Veteran sustained a gunshot wound of the right arm 
during service that resulted in severe injury to the 
affected muscle group. 

2.  The Veteran's only service connected disability was 
residuals of a gunshot wound to the right arm, rated 40 
percent; the evidence does not indicate that he was 
precluded from securing and following some form of 
substantially gainful employment as a result of his service-
connected disability. 


CONCLUSIONS OF LAW

1.  For the purpose of entitlement to accrued benefits, at 
the time of the Veteran's death, the criteria for a rating 
of 40 percent for a gunshot wound of the right arm were met.  
38 U.S.C.A. §§ 1155, 5121 (West 2002); 38 C.F.R. §§ 3.321, 
3.1000, 4.1-4.16, 4.56, 4.73, Diagnostic Code 5303 (2013).

2.  For the purpose of entitlement to accrued benefits, at 
the time of the Veteran's death, the criteria for a total 
disability rating based on individual unemployability have 
not been met.  38 U.S.C.A. § 1155, 5121 (West 2002); 38 
C.F.R. §§ 3.340, 3.341, 3.1000, 4.1-4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

On receipt of a complete or substantially complete 
application, VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  VA must notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate a claim, which information and 
evidence VA will obtain, and which information and evidence 
the claimant is expected to provide. 

The notice requirements may be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328   (Fed. Cir. 
2006). 

A July 2004 letter notified the appellant of the criteria 
for her claims for an increased rating and TDIU (for accrued 
benefit purposes).  The letter also advised the appellant of 
the distribution of duties in obtaining evidence.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); and 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The appellant has not been notified of the type of 
information and evidence necessary to establish an increased 
rating or an effective date.  See Dingess/Hartman, 19 Vet. 
App. at 488.  The RO will assign an effective date for the 
grant of increased rating for gunshot wound of the right 
arm.  Thus, a remand to accord the RO, through the AMC, an 
opportunity to furnish the appellant with this notification 
is not necessary. 

The appellant has neither alleged nor demonstrated any 
prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of 
prejudice on any notice deficiency, and clarifying that the 
burden of showing that an error is harmful, or prejudicial, 
normally falls upon the party attacking the agency's 
determination.)  See also Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006).

Furthermore, there has been substantial compliance with the 
assistance provisions set forth in the law and regulations.  
The record in this case includes private treatment reports, 
VA examination reports, and VA medical opinions. 

Consideration for accrued benefits should include only 
evidence in the file at the time of the Veteran's death.  38 
C.F.R. § 3.1000.  Accordingly, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the accrued 
benefits claims.

Accrued Benefits 

The Veteran appealed an October 2002 rating decision of the 
RO, which denied the disabilities for accrued benefits 
purposes at issue.  At the time of his death, the Board had 
not issued a decision on the appeal.  The Board issued a 
decision on April 14, 2004, after the Veteran's death.  That 
decision was vacated by a decision issued in May 2007.  38 
C.F.R. § 20.904. 

Upon the death of a veteran, certain persons shall be paid 
periodic monetary benefits to which the veteran was entitled 
at the time of death under existing ratings or decisions, or 
those based on evidence in the file at date of death, and 
due and unpaid.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 
3.1000(a).  Evidence in the file at date of death means 
evidence in VA's possession on or before the date of the 
beneficiary's death, even if such evidence was not 
physically located in the VA claims folder on or before the 
date of death.  38 C.F.R. § 3.1000(d)(4). 

Increased Rating: Gunshot Wound of the Right Arm 

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In 
order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase 
in the level of a service-connected disability is at issue, 
the primary concern is the present level of disability.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994). 

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  Any reasonable 
doubt regarding the degree of disability is resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3.  Where there is 
a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  The evaluation of the same 
disability, however, under various diagnoses should not 
occur.  That is to say that the evaluation of the same 
manifestation under different diagnoses, a practice known as 
"pyramiding," is to be avoided.  See 38 C.F.R. § 4.14.  The 
critical inquiry in making such a determination is whether 
any of the symptomatology is duplicative or overlapping.  
See Esteban v. Brown, 6 Vet. App. 259 (1994). 

The Veteran's gunshot wound disability of the right arm was 
rated under 38 C.F.R. § 4.73, Diagnostic Code 5303.  The 
code indicates that a 30 percent rating is warranted for a 
moderately severe muscle disability of the dominant hand.  A 
40 percent rating, the highest rating, is warranted for a 
severe disability of the muscle. 

An April 1954 VA examination revealed a smooth, non-
adherent, non-tender scar, 1/2 inch by 1/4 inch, and an exit 
scar that was smooth, round, non-adherent, non-tender and 
1/2 inch in diameter.  The physician found that there was a 
through and through gunshot wound with slight weakness of 
the right upper extremity. 

An October 1974 treatment record indicates that the Veteran 
was treated for severe neuritis of the right upper extremity 
from October 18, 1974 to October 24, 1974. 

The claims file contains a photograph of the Veteran, 
apparently taken at the time of an August 1990 field 
examination.  He is holding a sign bearing his name with 
both hands.  The Veteran's right arm is seen lifted and he 
is gripping the sign with his right hand. 

A May 1998 VA examination showed that the Veteran's right 
arm had been amputated (below the location of the gunshot 
wound) due to a non-service connected "hacking" injury.  The 
examiner noted that it appeared that ankylosis resulted from 
non-use of the right shoulder due to the amputation.  
However, the examiner also found that the Veteran was in a 
lot of pain and that the residuals of the amputation could 
not be separated from the residuals of the gunshot wound.  

The Veteran underwent an August 2002 examination.  The 
examiner noted the Veteran had right shoulder pain, usually 
precipitated by cold weather, and also noticed at night.  On 
range of motion testing, the Veteran had 45 degrees of 
flexion and 45 degrees of abduction of the right shoulder. 

Under 38 C.F.R. § 4.56(c), the cardinal signs and symptoms 
of muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  The Veteran's 
impairment was rated as moderately severe.  38 C.F.R. § 
4.56(d) sets forth the criteria for evaluating the severity 
of a muscle disability. 

A moderately severe disability of the muscles is 
characterized by: 

Type of injury:  Through-and-through or deep penetrating 
wound by small high velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  History and 
complaint:  Evidence of in-service hospitalization for a 
prolonged period for treatment of wound.  Record of 
consistent complaint of cardinal signs and symptoms of 
muscle disability as defined in 38 C.F.R. § 4.56 (c) and, if 
present, evidence of inability to keep up with work 
requirements. 

Objective findings:  Entrance and (if present) exit scars 
indicating track of missile through one or more muscle 
groups.  Indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side.  Tests of strength and endurance 
compared with sound side demonstrate positive evidence of 
impairment. 

A severe disability of the muscles is characterized by: 

Type of injury:  Through-and-through or deep penetrating 
wound due to high-velocity missile, or large or multiple low 
velocity missiles, or with shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and scarring. 

History and complaint:  Record of in-service hospitalization 
for a prolonged period for treatment of wound.  Record of 
consistent complaint of cardinal signs and symptoms of 
muscle disability as defined in 38 C.F.R. § 4.56 (c), worse 
than those shown for moderately severe muscle injuries and, 
if present, evidence of inability to keep up with work 
requirements. 

Objective findings:  Ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track.  
Palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area.  Muscles swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding 
muscles of the uninjured side indicate severe impairment of 
function. 

The following are also signs of severe muscle disability:  
X-ray evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of the 
missile; adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in an area 
where bone is normally protected by muscle; diminished 
muscle excitability to pulsed electrical current in 
electrodiagnostic tests; visible or measurable atrophy; 
adaptive contraction of an opposing group of muscles; 
atrophy of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle; induration or atrophy of an entire muscle 
following simple piercing by a projectile. 

In considering the conflicting statements of the May 1998 VA 
examiner in the light most favorable to the claimant, the 
Veteran had ankylosis of the right shoulder that could not 
be disassociated from his service connected gunshot wound 
residuals.  Resolving reasonable doubt in the claimant's 
favor, the service connected gunshot wound residuals 
constituted a severe muscle injury warranting the maximum 40 
percent rating under 38 C.F.R. § 4.73, Diagnostic Code 5303.  

Diagnostic Code 5200 provides for the evaluation of a 
shoulder and arm disability if there is ankylosis of the 
scapulohumeral articulation, including a 50 percent 
disability rating for unfavorable ankylosis with abduction 
limited to 25 degrees from the side for the major arm and 
shoulder.  38 C.F.R. § 4.71a.  While the Board accepts that 
the Veteran had ankylosis of the right shoulder for purposes 
of finding a severe disability under Code 5303, it is clear 
from the August 2002 VA examination that showed 45 degrees 
of flexion and 45 degrees of abduction of the right 
shoulder, that the Veteran's ankylosis would not support a 
50 percent rating under Code 5200. 

Diagnostic Code 5202 provides for evaluation of a shoulder 
and arm disability for other impairment of the humerus, 
including the following ratings for a major upper extremity 
shoulder condition: 50 percent rating for fibrous union of 
the humerus; 60 percent rating for nonunion of the humerus 
(false flail joint); and 80 percent rating for loss of head 
of the humerus (flail shoulder).  There is no evidence of 
any of these conditions and application of Diagnostic Code 
5202 is not warranted.

An extraschedular rating may be applied in exceptional cases 
involving marked interference with employment or frequent 
hospitalizations.  38 C.F.R. § 3.321 (2012). 

The applicable rating criteria here are adequate to evaluate 
the Veteran's disability.  The evidence shows that the 
Veteran's service-connected residuals of a gunshot wound 
resulted in pain and ankylosis of the shoulder.  These 
symptoms are considered by the Diagnostic Code under which 
his disability has been rated, which contemplates severe 
impairment of function of the affected area.  There is no 
evidence of marked interference with employment or frequent 
hospitalizations.  The Veteran's symptoms are provided for 
in the applicable rating criteria.  As the first threshold 
is not met the Board's inquiry is ended.  Thun v. Peake, 22 
Vet. App. 111, 115 (2008). 

Based on the evidence of file at the time of the veteran's 
death, a rating of 40 percent, and not in excess thereof, 
for gunshot wound of the right arm was warranted.  
Accordingly, a 40 percent rating for gunshot wound for the 
purpose of accrued benefits is warranted. 

Total Disability Rating Based on Individual Unemployability 
(TDIU) 

During the Veteran's life, his only service-connected 
disability was the gunshot wound disability, now rated at 40 
percent.  The record indicates that the Veteran had severe 
nonservice-connected disabilities, including an amputated 
right arm. 

A veteran may be awarded a TDIU rating upon a showing that 
he is unable to secure or follow a substantially gainful 
occupation due solely to impairment resulting from his 
service-connected disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may 
be assigned where the schedular rating is less than total 
when the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  Consideration may be given to a veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or the 
impairment caused by any non-service- connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

The term "unemployability," as used in VA regulations 
governing total disability ratings, is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  See VAOPGCPREC 75-91 (O.G.C. Prec. 75-91); 57 
Fed. Reg. 2317 (1992).  The issue is whether the Veteran's 
service-connected disabilities precluded him from engaging 
in substantially gainful employment (i.e., work which is 
more than marginal, that permits the individual to earn a 
"living wage").  See Moore v. Derwinski, 1 Vet. App. 356 
(1991).  In a claim for TDIU, the Board may not reject the 
claim without producing evidence, as distinguished from mere 
conjecture, that the veteran's service-connected disability 
or disabilities did not prevent him from performing work 
that would produce sufficient income to be other than 
marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995). 

In determining whether the Veteran is entitled to a TDIU, 
neither his non-service-connected disabilities nor his age 
may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).  The central inquiry in determining whether a 
veteran is entitled to a total rating based on individual 
unemployability is whether service-connected disabilities 
alone are of sufficient severity to produce unemployability.  
Hatlestad v. Brown, 5 Vet. App. 524 (1993).  The test of 
individual unemployability was whether the veteran, as a 
result of his service-connected disabilities alone, was 
unable to secure or follow any form of substantially gainful 
occupation which is consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.321, 3.340, 3.341, 
4.16. 

The Veteran's 40 percent rating for his service-connected 
disability at the time of his death did not meet the 
percentage requirements for consideration of a TDIU rating 
on a schedular basis under 38 C.F.R. § 4.16(a).  The Board 
does not have authority to assign a TDIU rating on an 
extraschedular basis under 38 C.F.R. § 4.16(b) in the first 
instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  
Moreover, the Board sees no exceptional or unusual 
circumstances that would warrant referral of the case to the 
appropriate VA official for consideration of a TDIU rating 
on an extraschedular basis.  

The preponderance of the evidence is against the claim that 
the Veteran's service-connected disability precluded him 
from securing or following substantially gainful employment 
and a TDIU rating is not warranted.  Accordingly, a TDIU 
rating for accrued benefits purposes is not warranted. 


ORDER

A rating of 40 percent for a gunshot wound of the right arm, 
for the purpose of accrued benefits, is granted. 

A total disability rating based on individual 
unemployability due to service connected disability, for the 
purpose of accrued benefits, is denied. 



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


